DETAILED ACTION
Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 have been examined and are pending.
Claims 4, 7, 11, 14 and 18 are canceled.
New claims are not presented.
This application is a CON of 16/890,162, now US 11,006,479.
16/890,162 is a CON of 15/600,570, now US 10,701,759.
Applicant’s amendments necessitate a new ground of rejection. Accordingly, this Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 1/14/2022, with respect to the rejection of Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Jin et al., Marco et al. and Sarawgi et al., necessitated by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0002319 A1 (Jin et al.), in view of US 2017/0098377 A1 (Marco et al.), and further in view of Applicant-supplied US 2016/0034828 A1 (Sarawgi et al.).

As to Claims 1, 8 and 15, Jin et al. disclose a network computer system; a non-transitory computer-readable medium; and a method, respectively, implementing a transport service, comprising: 
one or more processors (Jin et al. disclose the processor and memory - ¶ [0042]); and 
a memory storing instructions (Jin et al. disclose the processor and memory - ¶ [0042]) that, when executed by the one or more processors, cause the network computer system to: 
receive, over one or more networks, location data from a computing device of a requesting user, the location data indicating a current position of the requesting user (Jin et al. discloses receiving the position of a user or user’s device at a live time, and also a position the user designates that he/she will be located at a later time {future position of interest} - ¶ [0019]); 
determine a plurality of transport providers within a predetermined distance of time from the current position of the requesting user (Jin et al. 
repeatedly determine, based at least in part on location data corresponding to directional headings of the plurality of transport providers in relation to the current position of the requesting user, an optimal rendezvous location for the requesting user (Jin et al. disclose displaying on the user’s app the map depicting the cross street locations at which the user can intercept an available taxi driver - ¶¶ [0019, 0021, 0028, 0049], Claims 5, 12 and 19; and Fig. 10. Jin et al. also disclose the periodic updates based on new service providers’ positions data received - ¶ [0011]); and 
transmit, over the one or more networks, map data corresponding to the optimal rendezvous location to the computing device of the requesting user (Jin et al. disclose displaying on the user’s app the map depicting the cross street locations at which the user can intercept an available taxi driver - ¶¶ [0019, 0021, 0028, 0049], Claims 5, 12 and 19; and Fig. 10); and
upon receiving the service request from the computing device of the requesting user, (i) select a transport provider from the plurality of transport providers to rendezvous with the requesting user at a current optimal rendezvous location of the repeatedly determined optimal rendezvous locations (Jin et al. discloses receiving the position of a user or user’s device at a live time, and also a position the user designates that he/she will be located at a later time {future position of interest} - ¶ [0019]. Jin et al. also disclose displaying on the user’s app the map depicting the cross street locations at which the user can intercept an available taxi driver - ¶¶ [0019, 0021, 0028, 0049], Claims 5, 12 and 19; and Fig. 10. Jin et al. also disclose the periodic updates based on new service providers’ positions data received - ¶ [0011]). 
Jin et al. do not explicitly disclose prior to the requesting user transmitting a service request to the network computer system, determine, based at least in part on location data corresponding to a directional heading of a proximate transport provider. However, Marco et al., in the same field of endeavor of locating potential transportation servicers, disclose
prior to the requesting user transmitting a service request to the network computer system, determine, based at least in part on location data corresponding to a directional heading of a proximate transport provider (Marco et al. disclose determining an event likely to be attended by a plurality of users, estimating the end time of the event {for which requests for taxis will be forthcoming}, and directing a plurality of drivers to the location at the determined time - ¶¶ [0110, 0112, 0114, 0116, 0118, 0120]. Marco et al. also disclose factoring in whether a taxi driver will be selected for a customer based on, inter alia, the direction of travel the driver’s vehicle is heading - ¶ [0021]) .
It would have been obvious to one of ordinary skill in the art to combine prior to the requesting user transmitting a service request to the network computer system, determine, based at least in part on location data corresponding to a directional heading of a proximate transport provider, taught by Marco et al., with repeatedly determining, based at least in part on location data of a proximate transport provider in relation to the current position of the requesting user, an optimal rendezvous location for the requesting user, taught by Jin et al., in order to shorten the amount of time a user has to wait for a taxi (Marco et al. - ¶ [0110]).
The combination of Jin et al. and Marco et al. disclose determining the optimal rendezvous location and map rendering as cited above, but do not expressly disclose
	the map data causing the computing device of the requesting user to display a map interface presenting the rendezvous location on a map (Sarawgi et al. disclose the use requesting a pickup using the transport service’s mobile device app running on the user’s device, wherein the user can place a pin on the user interface map onto a location the user wishes to be picked up at, and the system automatically positioning the pin to a specific location on the map interface on behalf of the user - ¶ [0018]. The system also receives a user’s request for pickup, determines the best-suited location for pickup, and automatically transmits the determined best suited pickup point to the selected driver - ¶ [0017]. Examiner reasonably concludes from ¶¶ [0017-0018] that the determined best-suited pickup point is not necessarily the exact point the user requested; and that the automatic placement of the relocated pin on the user’s device provides directional information to the user of the pickup point, by virtue of the difference of the user’s location and the pin’s location. The claim does not require textual or auditory turn by turn directions for the user); and
	(ii) transmit travel data to the computing device of the requesting user, the travel data causing the map interface to present travel directions from the current position of the requesting user to the current optimal rendezvous location (Sarawgi et al. disclose the use requesting a pickup using the transport service’s mobile device app running on the user’s device, wherein the user can place a pin on the user interface map onto a location the user wishes to be picked up at, and the system automatically positioning the pin to a specific location on the map interface on behalf of the user - ¶ [0018]. The system also receives a user’s request for pickup, determines the best-suited location for pickup, and automatically transmits the determined best suited pickup point to the selected driver - ¶ [0017]. Examiner reasonably concludes from ¶¶ [0017-0018] that the determined best-suited pickup point is not necessarily the exact point the user requested; and that the automatic placement of the relocated pin on the user’s device provides directional information to the user of the pickup point, by virtue of the difference of the user’s location and the pin’s location. The claim does not require textual or auditory turn by turn directions for the user).
It would have been obvious to one of ordinary skill in the art to combine the map data causing the computing device of the requesting user to display a map interface presenting the rendezvous location on a map; and transmitting travel data to the computing device of the requesting user, the travel data causing the map interface to present travel directions from the current position of the requesting user to the current optimal rendezvous location taught by Sarawgi et al., with transmit, over the one or more networks, map data corresponding to the optimal rendezvous location to the computing device of the requesting user, taught by combination of Jin et al. and Marco et al., in order to allow the transport service to optimize the needs of both the customer and the service provider (Sarawgi et al. - ¶ [0022]).

As to Claims 2, 9 and 16, the combination of Jin et al., Marco et al. and Sarawgi et al. discloses the network computer system of claim 1; the non-transitory computer-readable medium of claim 8; and the method of claim 15, respectively, wherein the executed instructions cause the network computer system to repeatedly 
determine the optimal rendezvous location by generating a plurality of probability scores for a plurality of possible rendezvous locations based at least in part on the directional headings of the plurality of proximate transport providers in relation to the current position of the requesting user, and wherein the optimal rendezvous location has a highest probability score of the plurality of probability scores (Jin et al. discloses selecting one or more licensed taxi drivers in a geographic region based on the user’s location and request for service; and pinpointing probable cross streets for the user to intercept an available driver with probability of approximate time to wait - ¶¶ [0011, 0019,0021] and Fig. 10. Marco et al. disclose determining an event likely to be attended by a plurality of users, estimating the end time of the event {for which requests for taxis will be forthcoming}, and directing a plurality of drivers to the location at the determined time - ¶¶ [0110, 0112, 0114, 0116, 0118, 0120]. Marco et al. also disclose factoring in whether a taxi driver will be selected for a customer based on, inter alia, the direction of travel the driver’s vehicle is heading - ¶ [0021]). 
The motivation and obviousness arguments are the same as in Claim1.

As to Claims 3, 10 and 17, the combination of Jin et al., Marco et al. and Sarawgi et al. discloses the network computer system of claim 1; the non-transitory computer-readable medium of claim 8; and the method of claim 15, respectively, wherein the executed instructions cause the network computer system to 
transmit the map data corresponding to the optimal rendezvous location to the computing device of the requesting user prior to receiving the service request (Jin et al. – Fig. 8 and ¶ [0048]). 

As to Claims 5, 12 and 19, the combination of Jin et al., Marco et al. and Sarawgi et al. discloses the network computer system of claim 1; the non-transitory computer-readable medium of claim 8; and the method of claim 15, respectively, wherein the executed instructions cause the network computer system to 
repeatedly determine the optimal rendezvous location for the requesting user in order to prevent the optimal rendezvous location from going stale (Jin et al. disclose the periodic updates based on new service provider position data received - ¶ [0011]). 

As to Claims 6, 13 and 20, the combination of Jin et al., Marco et al. and Sarawgi et al. discloses the network computer system of claim 1; the non-transitory computer-readable medium of claim 8; and the method of claim 15, respectively, wherein the executed instructions cause the network computer system to 
repeatedly determine the optimal rendezvous location for the requesting user to account for inherent delays in a matching process in which the requesting user is matched with the selected transport provider subsequent to receiving the service request (Jin et al. disclose factoring in construction and traffic jams - ¶ [0024]). 

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2456